IN THE SUPREME COURT OF THE STATE OF DELAWARE

TIBY J. SAUNDERS-GOMEZ,     §
                            §                  No. 184, 2017
    Appellant Below-        §
    Appellant,              §
                            §
    v.                      §                  Court Below—Superior Court
                            §                  of the State of Delaware
RUTLEDGE MAINTENANCE CORP., §
                            §                  C.A. No. N16A-03-003
    Appellee Below-         §
    Appellee.               §
                            §

                          Submitted: April 27, 2018
                           Decided: June 28, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

      After careful consideration of the parties’ briefs and the record below, the

Court concludes that the judgment should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its April 3, 2017 opinion affirming the

Court of Common Pleas’ post-trial judgment in the appellee’s favor and its award of

attorney’s fees under a contractual fee-shifting provision.

      NOW, THEREFORE, IT IS ORDERED that judgment of the Superior Court

is AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                              Justice